Citation Nr: 0731091	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  00-23 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What evaluation is warranted for left ear hearing loss 
from September 30, 1998?

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post traumatic 
stress disorder.

4.  Entitlement to service connection for an ulcer disorder.

5.  Entitlement to service connection for a foot fungus 
claimed as a rash. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the New York, 
New York Regional Office (RO) of the United States Department 
of Veterans Affairs (VA) which denied service connection for 
among other conditions, tinnitus, PTSD, an ulcer disorder, 
and athlete's feet.  In addition, the RO granted entitlement 
to service connection for a left ear hearing loss and 
assigned an initial noncompensable disability rating 
effective from September 30, 1998.  

As the veteran has perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
has characterized this issue in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals 
from original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of 
compensation.

The veteran has raised the issue of entitlement to service 
connection for hepatitis C. This issue is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  Audiometric test results obtained during the January 1999 
VA examination correspond to a numeric designation of level V 
for the left ear.

2.  The evidence of record is in equipoise as to whether the 
appellant's tinnitus is related to service.

3.  The evidence of record does not show current disability 
due to service related PTSD.

4.  A chronic ulcer disability was not demonstrated in-
service, and any current ulcer disability is not otherwise 
shown to be related to his active service.

5.  A chronic athletes feet disability was not demonstrated 
in-service and any current athletes feet disability is not 
otherwise shown to be related to his active service.


CONCLUSIONS OF LAW

1.  The veteran does not meet the criteria for a compensable 
evaluation for left ear hearing loss for any period from 
September 30, 1998. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.85, 4.86, 
Diagnostic Code 6100 (2006).

2.  Resolving reasonable doubt in appellant's favor, tinnitus 
was incurred due to his military service. 38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).

3.  PTSD was not incurred or aggravated by military service. 
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2006).

4.  A chronic ulcer disability was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).

5. Athletes feet was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2004 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.   VA has fulfilled its duty 
to assist the claimant in obtaining identified and available 
evidence needed to substantiate his claims, and as warranted 
by law, affording VA examinations. VA informed the claimant 
of the need to submit all pertinent evidence in his 
possession.  While notice was not provided explaining how 
disability ratings and effective dates are assigned any 
questions regarding those matters are moot in light of the 
decisions below.  While the appellant may not have received 
full notice prior to the initial decisions, after pertinent 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and the claims were readjudicated.  The claimant was provided 
the opportunity to present pertinent evidence and testimony, 
although he withdrew his hearing request.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

I.  What evaluation is warranted for left ear hearing loss?

At a January 1999 VA examination, an audiological evaluation 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
35
40
LEFT
20
55
50
50
30

Average pure tone thresholds, in decibels (dB), were 28 dB 
for the nonservice connected right ear and 46 dB for the left 
ear.  Speech audiometry revealed speech recognition ability 
of 94 percent in the right ear and of 60 percent in the left 
ear. The diagnosis was a mild to moderate sensorineural 
hearing loss in the left ear at 1000 Hz through 4000 Hz.  The 
examiner noted no evidence of tinnitus.

At an ear examination the veteran reported a history of noise 
exposure onboard ship during service with no hearing 
protection used.  The veteran had no hearing aids or any 
history of infection or ruptured ears. On exam the drums, 
canals, pinnae, and mastoids were all normal.  The examiner 
noted that the veteran, "does have some high pitched 
tinnitus on the left side." The diagnosis was sensorineural 
hearing loss with associated tinnitus.

By rating action in April 1999 service connection for a left 
ear hearing loss was granted.  The RO noted no evidence of a 
right ear hearing disability during service.

The file contains VAMC treatment records including 
audiological records.  However, none of the records reveal 
any worsening of the veteran's left ear hearing loss.

Analysis

As service connection has already been established, it is the 
level of disability that is of concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). Still, each disability must be viewed in 
relation to its history, so examination reports and treatment 
records dating back at least to the date of the claim are 
considered. 38 C.F.R. § 4.1. The history of disability is 
even more important where, as here, the veteran disagrees 
with the initial evaluation assigned upon the grant of 
service connection. In such a case, separate ratings can be 
assigned for separate periods of time, based on the levels of 
disability manifested during each separate period of time, 
from the effective date of service connection. Fenderson.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2006). The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006). In determining 
the disability evaluation, the VA has a duty to acknowledge 
and consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations. Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second. To evaluate the degree of disability 
from hearing impairment, the rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from table VII, 
the non-service connected ear will be assigned a Roman 
numeral designation for hearing impairment of I, subject to 
the provisions of  38 C.F.R. § 3.383. 38 C.F.R. § 4.85

In the veteran's case, audiometric testing conducted at the 
January 1999 VA examination showed average pure tone 
thresholds of 28 dB for the right ear and 46 dB for the left 
ear. with speech recognition ability of 94 percent in the 
right ear and 60 percent in the left ear.  

With application of the above test results to 38 C.F.R. § 
4.85, Table VI, Table VII, the veteran's non service 
connected right ear hearing losses is assigned a numeric 
designation of I and the left ear hearing loss is assigned a 
numeric designation of V.  These scores result in the 
appellant's left ear hearing loss being rated as 
noncompensably disabling under Diagnostic Code 6100. See 38 
C.F.R. § 4.85. Therefore, a compensable evaluation is not 
warranted under Table VII. Id.

In reaching the above conclusion, the Board has considered 
the veteran's arguments as set forth in written statements to 
VA. While a lay witness can provide evidence as to the 
visible symptoms or manifestations of a disease or 
disability, beliefs as to the severity of a service-connected 
disability, do not constitute competent evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the appellant has not been shown to 
possess, may provide evidence regarding medical knowledge. 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992). Consequently, 
the Board assigns greater weight to the medical evidence of 
record, as outlined above, than the veteran's lay assertions.

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Accordingly, the claim must be denied.

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999). The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty. 38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a)(2006); (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor; and 
(iii) credible supporting evidence that the claimed in- 
service stressor occurred. 38 C.F.R. § 3.3.04(f). The 
provisions of 38 C.F.R. § 4.125(a) in turn require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor. 
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors. See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).
.
A. Tinnitus

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for tinnitus.

A January 1999 VA examination resulted in two opposing VA 
opinions.  An audiologist specifically noted that there was 
no evidence of tinnitus.  However a physician performing an 
ear examination found evidence of, "some high pitched 
tinnitus on the left side."  The diagnosis was sensorineural 
hearing loss with associated tinnitus.

The physician's medical opinion is sufficient to place the 
evidence at least in equipoise as to the question of whether 
the appellant has tinnitus which was incurred as a result of 
his period of service. As such, the Board finds that the 
benefit-of-the-doubt doctrine applies, and the claim must 
therefore be granted. 38 U.S.C.A. § 3.102 (West 2002 & Supp. 
2007).

B. PTSD

Service connection for post traumatic stress disorder was 
denied in an April 1999 rating decision due to the lack of a 
diagnosis as well as any adequate evidence of any stressors.  

The veteran has claimed service connection for PTSD as a 
result of his service on Board ship off the coast of Vietnam. 
He alludes to a vague report of a helicopter missing the deck 
during a landing as well as helping move severely wounded 
soldiers.    

At a January 1999 VA mental disorders examination, the 
veteran reported not currently receiving any formal 
psychiatric treatment. He denied any history of mental 
illness in his family.  He denied ever being psychiatrically 
hospitalized or receiving any outpatient treatment.  He took 
no medication for anxiety, depression, etc.  However, he 
stated that," my wife says that I'm anxious." The veteran 
denied any drug or alcohol treatment, but admitted to a past 
history of excessive drinking.  He had been a bar tender and 
a beer salesman and admitted to drinking as much as a case of 
beer a day in the past.  He stated that he now only drank 1-2 
beers a night.  

The examiner noted that the veteran was well dressed, groomed 
and clean.  Speech was average, logical, and focused.  He was 
alert and oriented. While he described himself as mildly 
depressed and moody the examiner opined that he did not meet 
the criteria for depression.  He denied nightmares, 
flashbacks, and had no startle response.  He did not describe 
any verifiable stressors and the examiner noted that,
"it appears that he had a relatively positive experience in 
the service." The diagnosis was alcohol abuse.  The examiner 
noted that the veteran did not meet the criteria for PTSD.  

The medical file contains no treatment records for PTSD.  In 
an April 2000 letter from the veteran he noted that he was 
unable to provide any medical evidence of a diagnosis of 
PTSD, "for my own personal reasons." He further wrote:

According to your letter, you want 
linking evidence from a doctor.  I 
adamantly refuse to see any kind of 
psychiatrist right now................. It is my 
contention that I suffer from Post 
Traumatic Stress Disorder resulting from 
military service in Vietnam.

The record does not support a finding that the veteran 
engaged in combat.  
As the service records do not show the veteran engaged in 
combat, his assertions pertaining to in-service stressors are 
not sufficient to establish that they occurred; rather, his 
stressors must be established by official service records or 
other credible supporting evidence. 38 C.F.R. § 3.304(f).

Service medical records are negative for any treatment or 
diagnosis of PTSD. Moreover, there are no post-service 
medical records showing that the veteran has ever been 
diagnosed with PTSD due to a verified in-service stressor.

In the absence of documented contrary medical opinion, 
further development to confirm alleged stressors is not 
warranted.

The only evidence that the veteran currently suffers from 
PTSD is the theory presented by the appellant himself. It is, 
however, the province of trained health care professionals to 
enter conclusions which require medical opinions, such as the 
diagnosis of a disability, and an opinion as to the 
relationship between that disability and service. Thus, as 
the veteran is a lay person without medical training or 
expertise, his contentions in this regard are not competent 
evidence of a diagnosis of PTSD. Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992). Therefore, in the absence of 
competent evidence of a diagnosis of PTSD, service connection 
for PTSD is not warranted.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims for service connection must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

C. Ulcer disorder and athlete's feet

The veteran has claimed entitlement to service connection for 
an ulcer disorder and athlete's feet.  

A review of the service records reveals that the veteran was 
treated during service in October 1970 for a possible peptic 
ulcer or a hiatal hernia.  However neither was diagnosed 
during service. 

The service and post service medical records reveal no 
complaints, findings or diagnoses pertaining to athlete's 
feet.  

The May 1976 separation examination did not find any ulcer 
disorder or athlete's feet.  

At a January 1999 VA stomach and duodenum examination, the 
veteran reported undergoing a GI series in 1970 which 
allegedly showed ulcers, but no surgery was contemplated.  He 
reported no episodes of bleeding from ulcers and no 
symptomatology for the past 10 to 12 years, except for an 
occasional cramping ache in the left abdomen. (The Board 
notes that the veteran has been diagnosed with hepatitis C 
and liver disease and has been treated with interferon).  On 
examination the abdomen was normal with no tenderness or 
abnormal masses.  There were no rectal fissures, strictures 
or hemorrhoids and his stool was brown and hemetic negative.  
The diagnosis was a questionable history of ulcers in service 
with no symptoms in many years.

At a January 1999 VA skin examination, the veteran reported a 
history of generalized skin peeling in the 1970s lasting 
approximately 5 months and after treatment the symptoms 
disappeared.  A clear diagnosis was not made at that time.  
The only current skin complaint was lipomatas of the right 
flank and mid back. Except for a brownish pigmentation of the 
feet, the veteran's skin was normal.

Analysis

After reviewing the evidence of record, the Board finds that 
the preponderance of the medical evidence is against finding 
that a diagnosed ulcer disorder or athlete's feet disorder 
currently exists. As such, service connection must be denied.

The veteran asserts that he is entitled to service connection 
for an ulcer disorder and athlete's feet.  There is, however, 
no medical evidence of record which establishes the veteran 
currently suffers from such disorders. Indeed, the medical 
evidence of record shows that while the veteran was treated 
for possible ulcers in service, an ulcer disorder was not 
diagnosed, and the competent medical evidence is against 
finding an in- service diagnosis of an ulcer disorder. 
Likewise the service medical records do not reveal that the 
veteran was treated or diagnosed in service with athlete's 
feet. While the veteran alleges that he has a current ulcer 
disorder and athlete's feet disorder, such disorders have not 
been clinically diagnosed. Under these criteria, 
"disabilities" for VA compensation benefit purposes are not 
shown to be present in this case.

In light of the foregoing showing the absence of any 
competent evidence of an ulcer disorder or athlete's feet 
disorder, service connection is not warranted.

In the absence of competent evidence of a present ulcer 
disorder or athlete's feet disability there can be no claim. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In 
Brammer, the United States Court of Appeals for Veterans 
Claims (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability." The 
Court further stated that where the proof is insufficient to 
establish a present disability there can be no valid claim 
for service connection. Id. Further, service connection 
requires competent evidence linking the claimed disability to 
service.



ORDER

An increased rating for a left ear hearing loss from 
September 30, 1998 is denied.

Entitlement to service connection for tinnitus is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an ulcer disorder is 
denied.

Entitlement to service connection for athlete's feet is 
denied.


____________________________________________
D. C. Spickler
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


